Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/06/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10, 12-19, 22-26 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable US 20110155153 A1 to Thorens et al. (“Thorens”) in view of US 20040099269 A1 to Hale et al. (“Hale”).
Thorens discloses:
Regarding claim 1: 
an air inlet (e.g., air inlet 123) and an air outlet (e.g., air outlet 125) fluidly communicating via an aerosol chamber (e.g., aerosol-forming chamber 127) defined by chamber walls (e.g., walls of chamber 127 including housing 101, support elements 203 and 205, support elements 503 and 505, support elements 603 and 6, support elements 703 and 705, support elements 803 and 805, walls of cartridge 113) (e.g., Fig. 1-8, 11-16, 20 and 21 and para 29, 33, 36, 39-42, 45, 49, 65, 80, 83, 90); and 
an aerosol-forming member (e.g., a liquid storage portion in the form of cartridge 113 containing liquid 115, a capillary wick 117 and a heater 119) comprising a sheet of material (e.g., wick 117 surrounded by heater 119, heater 201, heater 501, heater 601, heater 701, heater 801) configured to heat and wick a solution, wherein the sheet of material is corrugated to form at least one point of inflection between a first end and a second end of the sheet of material, wherein the aerosol forming member is located at least partially within the aerosol chamber, wherein the first end and the second end of the sheet of material are attached to the aerosol delivery device component such that the sheet of material is suspended across the aerosol chamber, and wherein the sheet of material has a cross-sectional profile having at least one point of inflection (e.g., Fig. 1-8, 11-16, 20 and 21 and para 29, 33, 36, 39-42, 45, 49, 65, 80, 83, 90);
Regarding claim 2: the sheet of material comprises a capillary structure (e.g., capillary wick 117) configured to wick a solution (e.g., para 87);
Regarding claim 3: the capillary structure is exposed on both sides of the sheet of material (e.g., wick 117 is exposed on the left and right of heater 119 as seen in Fig. 1);
Regarding claim 4: the capillary structure extends throughout the whole sheet of material (e.g., wick 119 extends through heater 119 as seen in Fig. 1);
Regarding claim 5: the sheet of material comprises a first layer that is heatable (e.g., heater 119, heater 201, heater 501, heater 601, heater 701, heater 801) and a second layer comprising a capillary structure (e.g., capillary wick 117) (e.g., Fig. 1-8, 11-16, 20 and 21 and para 29, 33, 36, 39-42, 45, 49, 65, 80, 83, 90);
Regarding claim 6: the sheet of material comprises a peak and a trough (e.g., Fig. 2, 3, 5-8, 20 and 21);
Regarding claim 7: the sheet of material is corrugated to form vertices (e.g., Fig. 2, 3 and 5-7);
Regarding claim 8: at least one corrugation of the sheet of material is rounded (e.g., Fig. 3, 4, 6, 8, 20 and 21);
Regarding claim 10: the sheet of material comprises two opposing major surfaces that are aligned with a direction of flow of air through the aerosol chamber (e.g., Fig. 1-8, 11-16, 20 and 21 and para 29, 33, 36, 39-42, 45, 49, 65, 80, 83, 90);
Regarding claim 12: the aerosol forming member is attached to at least one of the chamber walls (e.g., Fig. 1-8, 11-16, 20 and 21 and para 29, 33, 36, 39-42, 45, 49, 65, 80, 83, 90);
Regarding claim 13: at least one corrugation of the sheet of material is adjacent to at least one of the chamber walls (e.g., Fig. 1-8, 11-16, 20 and 21 and para 29, 33, 36, 39-42, 45, 49, 65, 80, 83, 90);
Regarding claim 14: at least one corrugation of the sheet of material is in contact with at least one of the chamber walls (e.g., Fig. 1-8, 11-16, 20 and 21 and para 29, 33 36,, 39-42, 45, 49, 65, 80, 83, 90);
Regarding claim 15: at least one of the chamber walls comprises a heat shield (e.g., housing 101, support elements 203 and 205, support elements 503 and 505, support elements 603 and 6, support elements 703 and 705, support elements 803 and 805 can be heat shields) (e.g., Fig. 1-8, 11-16, 20 and 21 and para 29, 33, 36, 39-42, 45, 49, 65, 80, 83, 90);
Regarding claim 16: at least one of the chamber walls comprises a liquid reservoir matrix (e.g., aerosol-forming substrate, cartridge 113) (e.g., Fig. 1-8, 11-16, 20 and 21 and para 29, 33, 36, 39-42, 45, 49, 65, 80, 83, 90).  
Regarding claim 17: the liquid reservoir matrix comprises a capillary structure (e.g., capillary wick 117) (e.g., Fig. 1-8, 11-16, 20 and 21 and para 29, 33, 36, 39-42, 45, 49, 65, 80, 83, 90).  
Regarding claim 18: the liquid reservoir matrix comprises a heat resistant layer (e.g., layers in Fig. 1-8, 11-16, 20 and 21) and a resilient layer (e.g., layers in Fig. 1-8, 11-16, 20 and 21) (e.g., Fig. 1-8, 11-16, 20 and 21 and para 29, 33, 36, 39-42, 45, 49, 65, 80, 83, 90).  
Regarding claim 19: two opposing chamber walls each comprise a liquid reservoir matrix, and the heat resistant layer of each liquid reservoir matrix is innermost relative to the aerosol chamber such that the resilient layer urges the heat resistant layers towards one another  (e.g., duplication of parts has been held obvious per MPEP 2144 and it would have been obvious to provide two opposing chamber walls each comprise a liquid reservoir matrix in order to accommodate multiple users) (e.g., Fig. 1-8, 11-16, 20 and 21 and para 29, 33, 36, 39-42, 45, 49, 65, 80, 83, 90).  
Regarding claim 22: at least one corrugation of the corrugated sheet of material is in contact with the liquid reservoir matrix (e.g., Fig. 1-8, 11-16, 20 and 21 and para 29, 33, 36, 39-42, 45, 49, 65, 80, 83, 90);
Regarding claim 23: an aerosol delivery device component comprising:
an air inlet (e.g., air inlet 123) and an air outlet (e.g., air outlet 125) fluidly communicating via an aerosol chamber (e.g., aerosol-forming chamber 127) defined by chamber walls (e.g., walls of chamber 127 including housing 101, support elements 203 and 205, support elements 503 and 505, support elements 603 and 6, support elements 703 and 705, support elements 803 and 805, walls of cartridge 113) (e.g., Fig. 1-8, 11-16, 20 and 21 and para 29, 33, 36, 39-42, 45, 49, 65, 80, 83, 86, 90-92, 98, 114, 115, 120, 126); and 
an aerosol-forming member (e.g., a liquid storage portion in the form of cartridge 113 containing liquid 115, a capillary wick 117 and a heater 119) comprising a sheet of material (e.g., wick 117 surrounded by heater 119, heater 201, heater 501, heater 601, heater 701, heater 801) configured to heat and wick a solution, wherein the sheet of material is corrugated to form at least one point of inflection between a first end and a second end of the sheet of material, wherein the aerosol forming member is located at least partially within the aerosol chamber, wherein the first end and the second end of the sheet of material are attached to the aerosol delivery device component such that the sheet of material is suspended across the aerosol chamber, and wherein the sheet of material has a cross-sectional profile having at least one point of inflection (e.g., Fig. 1-8, 11-16, 20 and 21 and para 29, 33, 36, 39-42, 45, 49, 65, 80, 83, 86, 90-92, 98, 114, 115, 120, 126);
Regarding claim 24: multiple aerosol-forming members (e.g., duplication of parts has been held obvious per MPEP 2144 and it would have been obvious to provide multiple aerosol-forming members in order to accommodate multiple users) (e.g., Fig. 1-8, 11-16, 20 and 21 and para 29, 33, 36, 39-42, 45, 49, 65, 80, 83, 86, 90-92, 98, 114, 115, 120, 126);
Regarding claim 25: multiple aerosol-forming members positioned in the aerosol delivery device such that corrugations of the corrugated sheet of material are aligned with respect to a direction of airflow through the device (e.g., duplication of parts has been held obvious per MPEP 2144 and it would have been obvious to provide multiple aerosol-forming members in order to accommodate multiple users) (e.g., Fig. 1-8, 11-16, 20 and 21 and para 29, 33, 36, 39-42, 45, 49, 65, 80, 83, 86, 90-92, 98, 114, 115, 120, 126);
Regarding claim 26: multiple aerosol-forming members positioned in the aerosol delivery device such that corrugations of the corrugated sheet of material are off-set with respect to a direction of airflow through the device (e.g., duplication of parts has been held obvious per MPEP 2144 and it would have been obvious to provide multiple aerosol-forming members in order to accommodate multiple users) (e.g., Fig. 1-8, 11-16, 20 and 21 and para 29, 33, 36, 39-42, 45, 49, 65, 80, 83, 86, 90-92, 98, 114, 115, 120, 126); and
Regarding claim 28: the aerosol delivery device component of claim 1, wherein at least one of the chamber walls comprises a liquid reservoir matrix (e.g., Fig. 1-8, 11-16, 20 and 21 and para 29, 33, 36, 39-42, 45, 49, 65, 80, 83, 86, 90-92, 98, 114, 115, 120, 126).
Thorens does not explicitly disclose an aerosol-forming member comprising a sheet of material having a thickness from 20 to 500 µm (as recited in claims 1 and 23).
However, Hale discloses:
Regarding claims 1 and 23: an aerosol-forming member comprising a sheet of material having a thickness from 20 to 500 µm (e.g., para 307-309).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify Thorens as suggested and taught by Hale in order to provide a therapeutically effective dose.
Response to Amendment
The amendment of 06/03/2022 is acknowledged. 
Response to Arguments
Applicant's arguments filed 06/03/2022 have been fully considered but they are not persuasive. The remarks begin by noting the claim status and amendments. The remarks then address the previous claim objection of claim 23 and note the amendment resolving the previous informality.
The remarks then address the prior art rejection. The remarks note the rejection and state that it is respectfully traversed. The remarks state that the Final Office Action takes the position that Hale teaches an aerosol-forming member comprising a sheet of material having a thickness from 20 to 500 µm thereby remedying the deficiencies of Thorens and that Applicant respectfully submits that the Office Action has misinterpreted the teachings of Hale. The remarks note that the Office Action refers to paragraphs [0307] - [0309] of Hale as providing teachings of an aerosol-forming member comprising a sheet of material having a thickness from 20 to 500 µm, reproduce those paragraphs and state that paragraphs [0307] - [0309] of Hale expressly refer to the thickness of a drug composition film that is disposed onto a substrate. The remarks assert that paragraphs [0307] - [0309] do not relate to the thickness of the substrate that is used to heat the film composition, the sections of Hale referred to by the Office Action do not teach an aerosol-forming member comprising a sheet of material having a thickness from 20 to 500 µm and, as a result, based on the above sections of Hale, one skilled in the art would not be able to remedy the deficiencies of Thorens such that the aerosol forming member therein has a thickness of from 20 to 500 µm. However, claims 1 and 23 broadly recite a sheet of material having a thickness from 20 to 500 µm and the film of Hale corresponds to the claimed ‘sheet of material’.
The remarks further assert that the sections of Hale that do relate to the substrate and thus potentially to an aerosol forming member, appear to teach away from the use of a sheet of material having at least one corrugation all together and refer to paragraphs [0265], [0268] and [0271] of Hale. The remarks assert that Hale in fact teaches one skilled in the art to provide an aerosol forming member that has a cylindrical or tube-like shape with no surface irregularities, such as at least one corrugation and that, as a result, in turning to Hale, one skilled in the art would be actively taught away from an aerosol forming member having the configuration as is required by the enclosed claims. However, as noted above, the broad recitation of a “sheet of material” corresponds to the film of Hale. Furthermore, Hale and Thorens are compatible and Hale does not teach away from the claimed invention or Thorens. The figures of Thorens cited above also show a cylindrical or tube-like shape with no surface irregularities compatible with Hales.
In addition, the remarks state that, in the device of Hale, the metal foil strips that are to form the aerosol forming member are loaded with a film of the drug composition to be vaporized, that the substrate is not configured to wick a solution and that it is clear that the substrate disclosed in Hale is not compatible with the aerosol forming member of Thorens, which is configured to both heat and wick a solution. In response to applicant's argument that the substrate disclosed in Hale is not compatible with the aerosol forming member of Thorens, which is configured to both heat and wick a solution, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). As noted above, both Thorens and Hale disclose a cylindrical or tube-like shape with no surface irregularities such that the references are compatible.
The remarks then note that claim 1 has been amended herein to require that the sheet of material has a cross-sectional profile having at least one point of inflection and that this feature is demonstrated at least in Figure 2b of the present application reproduced below, which shows a cross-sectional profile of the sheet of material (1OA) having at least one point of inflection. The remarks then assert that Thorens fails to disclose a sheet of material having such a feature. The remarks state that, although the heater of Thorens may have a corrugated shape in one plane, this heater is then wrapped around a rod shaped wick to provide the material that heats and wicks a solution in accordance with claim 1 and that the material that the Office Action considers to be a "sheet" of material taken as a whole therefore does not have a cross-sectional profile having at least one point of inflection. The remarks further assert that this conclusion is readily evident based on, for example, Figures 14 - 16 of Thorens, that, as described in paragraphs [0174] and [0175], the sinusoidal shape of the heater as shown in Figure 14 provides elasticity such that the heater (1403, 1405, 1407) can be wrapped around the capillary wick 117 and that it is clear from Figure 16, which shows the cross sectional profile of the resulting structure, that this structure does not have at least one point of inflection, nor is it corrugated. The remarks further assert that this is also evident in Figure 3 where, again, the sinusoidal-shaped heating element is shown to be wrapped around the rod-shaped wick 117, where in the resulting structural does not have a cross-sectional profile having a least one point of inflection. According the remarks, while the heating element of Thorens may have a sinusoidal shape in one plane, the wick clearly does not and that claim 1 of the current application requires that the sheet of material as a whole (which includes both a heater and a wick) is corrugated to form at least one point of inflection between two opposing ends that are suspended across the chamber and that it has a cross- sectional profile having at least one point of inflection such that Applicant submits that this feature is clearly missing from the device shown in Thorens and that Applicant further notes that a similar amendment was made in Europe, which ultimately led to grant of the corresponding EP patent. However, as the remarks acknowledge Thorens discloses a sinusoidal shape in one plane corresponding to the claimed sheet of material having a cross sectional profile having at least one point of inflection, as seen in Fig. 6 and 20-21 for example. 
It is suggested that Applicant consider further specifying the particular plane of the claimed invention in relation to the sheet of material having a cross sectional profile having at least one point of inflection.
The remarks then state that Hale cannot remedy this deficiency of Thorens and that, in particular and as discussed above, Hale only teaches the use of metal foil substrates wrapped into a cylindrical shape and that such cylinders cannot be considered a sheet of material and do not have a cross sectional profile having at least one point of inflection. Moreover, the remarks state that Hale teaches that the substrate should have no surface irregularities, which would inherently be present in a sheet of material having at least one point of inflection in its cross-section profile. However, Hale is compatible with Thorens as explained above with respect to Hale and Thorens is not deficient with respect to the claimed sheet of material having a cross sectional profile having at least one point of inflection as explained above.
The remarks then provide a conclusion requesting allowance.  However, the claims are presently rejected as set forth and explained above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S STAPLETON whose telephone number is (571)270-3492. The examiner can normally be reached Monday-Thursday regular business hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Tu Hoang can be reached at (571) 272-4780, Dana Ross can be reached at (571) 272-4480, and Ibrahime Abraham can be reached at (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC S STAPLETON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        August 24, 2022